Case 2:12-cv-09012-AB-FFM Document 535 Filed 07/23/19 Page 1 of 2 Page ID #:19198



    1                                  NOTE: CHANGES MADE BY THE COURT
    2

    3

    4

    5

    6

    7                       UNITED STATES DISTRICT COURT
    8                     CENTRAL DISTRICT OF CALIFORNIA
    9

   10
        DUNCAN ROY; et al.,                        Case No. CV 12-09012 AB (FFMx)

   11                    Plaintiffs,               Consolidated with:
                                                   Case No. CV 13-04416 AB (FFMx)
   12   vs.
   13
        COUNTY OF LOS ANGELES, et al.,             Honorable André Birotte Jr.
   14                                              Courtroom “7B”
                         Defendants.
   15                                              [PROPOSED] ORDER RE
                                                   STIPULATION TO CONTINUE
   16
                                                   TRIAL AND PRETRIAL
   17                                              DEADLINES
   18
        GERARDO GONZALEZ; et al.,
                                                   Current Trial Date:
   19                    Plaintiffs,               September 11 10, 2019
   20   vs.
                                                   Requested Trial Date:
   21
        COUNTY OF LOS ANGELES, et al.,             12/10/19
   22
                         Defendants.
   23

   24
              GOOD CAUSE APPEARING, the Parties’ stipulation to continue the trial and
   25

   26
        pretrial deadline is hereby GRANTED.

   27
        ///

   28
        ///

                                               1
Case 2:12-cv-09012-AB-FFM Document 535 Filed 07/23/19 Page 2 of 2 Page ID #:19199



    1         The Court sets the following new trial and pretrial deadlines:
    2         Trial:                                  December 10, 2019 at 8:30 am
    3         Pretrial Conference:                    November 21 22, 2019 at 11:00 am
    4         Second Round of Pretrial Filings:       November 7, 2019
    5         First Round of Pretrial Filings:        October 31, 2019
    6
              IT IS SO ORDERED.
    7

    8
        Date: July 23, 2019                           ________________________________
    9
                                                      HONORABLE ANDRÉ BIROTTE JR.
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                  2
